WR-82,467-01
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                               Transmitted 12/14/2015 10:24:00 AM
                                                                                 Accepted 12/14/2015 10:34:18 AM
                                                                                                   ABEL ACOSTA
                      CAUSE NOS. F99-02631-R, F00-01305-R                                                  CLERK
                  WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)
                                                                                      RECEIVED
EXPARTE                                       §                     COURT
                                                      IN THE DISTRICT     OF CRIMINAL APPEALS
                                                                      COURT
                                                                                   12/14/2015
                                              §                                 ABEL ACOSTA, CLERK
                                              §
                                              §       203RD JUDICIAL DISTRICT
STANLEY ORSON MOZEE                           §
and                                           §
DENNIS LEE ALLEN                              §       DALLAS COUNTY, TEXAS


                       IN THE COURT OF CRIMINAL APPEALS
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS

EXPARTE                                       §
                                              §
                                              §       NO. WR-56,666-03
                                              §
DENNIS LEE ALLEN                              §


                       IN THE COURT OF CRIMINAL APPEALS
                            FOR THE STATE OF TEXAS
                                 AUSTIN, TEXAS

EXPARTE                                       §
                                              §
                                              §       NO. WR-82,467-01
                                              §
STANLEY ORSON MOZEE                           §


                 SUPPLEMENTAL INFORMATION IN SUPPORT OF
                 APPLICATIONS FOR WRITS OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF SAID COURT:

       NOW COMES DENNIS LEE ALLEN and STANLEY ORSON MOZEE,

Applicants, and submit this Supplemental Information in Support of Applications for Writs


Supplemental Information in Support of Applications for Writs of Habeas Corpus - Page 1
of Habeas Corpus and would show the following:

                                                 I.

       This supplemental information is contained in the attached letter to counsel from the

Dallas County :District Attorney's Office. This letter is a Brady notice of additional

suppressed exculpatory evidence located by the Dallas County District Attorney's Office

Conviction Integrity Unit.

                                                 II.

       This information should be further developed in a hearing before the trial court.

Applicants request that the Court of Criminal Appeals issue a remand order so that this

evidence can be fully developed.

Respectfully submitted,


   Isl Gary A. Udashen
GARY A. UDASHEN
Bar Card No. 20369590

BRUCE ANTON
Bar Card No. 01274700

SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the
Innocence Project of Texas

Counsel for Dennis Lee Allen




Supplemental Information in Support of Applications for Writs of Habeas Corpus - Page 2
     Isl Nina Morrison
NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 70 l
NewYork,NewYork 10013
212-364-5340
212-264-5341 fax

     Isl Ezekiel Tyson. Jr.
EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax

Counsel for Stanley Orson Mozee



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day ofDecember, 2015, a true and correct copy of the
above and foregoing Applicants' Supplemental Information in Support of Applications for
Writs ofHabeas Corpus was hand-delivered and electronically delivered to the Dallas County
District Attorney's Office.

                                                  Isl Gary A. Udashen
                                              GARY A. UDASHEN




Supplemental Information in Support of Applications for Writs of Habeas Corpus - Page 3
                SUSAN HAWK
                CRIMINAL DISTRICT ATTORNEY
                DALLAS COUNTY, TEXAS



December 11, 2015

Via Electronic Mail

Mr. Gary Udashen
2311 Cedar Springs Road, Suite 250
Dallas, TX 75201
gau@sualaw.com

Ms. Nina Morrison
Innocence Project, Inc
40 Worth St., Suite 70 I
New York, NY 10013
nmorrison@innocenceproject.org

Re: Stanley Mozee; W99-0263l(A) and Dennis Allen; W00-01305(B)

Dear Gary and Nina:

After post-conviction discovery of the DA trial file took place and after the Court of Criminal Appeals
remanded the above-referenced cases for findings regarding the agreed Brady claim, our office
continued its investigation into whether additional Brady information was suppressed by the State.
During our investigation, we interviewed numerous witnesses and obtained various documents that were
not part of the original DA trial file.

As we have previously discussed, our investigation combined with further extensive review of the file as
a whole has revealed additional exculpatory and impeachment evidence, all of which should have been,
but does not appear to have been, timely disclosed by the trial prosecutor to Mozee and Allen's trial
counsel. We have also discovered information and/or evidence that may impeach the trial prosecutor's
testimony admitted during the recent writ hearing conducted pursuant to the Court of Criminal Appeals'
remand order. As a result, this letter is meant to constitute a Brady Notice regarding the following
specific information:

1. Undisclosed impeachment evidence pertaining to various informants:

    •   Manning and Degraftenreed
        We recently provided you with portions of the probation files of Charles Manning and Alvin
        Degraftenreed. We obtained the records in response to the trial prosecutor's testimony regarding
        whether he suppressed impeachment evidence concerning these two informants. In short, the
        probation records constitute additional proof separate and apart from the trial prosecutor's hand
        written note (Defense Exhibit 17) that both informants received assistance from the State prior to
        their testimony in the Allen case. Manning's records also contain other impeachment evidence
        indicating that at the time he was providing information regarding Mozee and Allen to law-


Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
        Letter to Mr. Gary Udashen and Ms. Nina Morrison
        December9, 2015
        Page 2 of3

        enforcement, he was addicted to crack/cocaine, drinking heavily and suffering from bipolar
        disorder. He was also simultaneously acting as an informant in another ongoing murder
        investigation.

       It is important to note that we obtained and provided you with only portions of the probation files
       for these two informants. It is possible there may be additional exculpatory and impeachment
       evidence in the files. As such, you can and should subpoena the entire files from the probation
       department for your review.

   •    Hardeman
        We also recently provided you with transcripts of Lone! Hardeman's guilty pleas on March 30,
        2000 and November 6, 2000. The transcripts appear to indicate two important events occurred.
        First, Hardeman received assistance from the State prior to his testimony. Second, the trial
        prosecutor was actively assisting Hardeman with his criminal cases after Hardeman's testimony
        contrary to what the trial prosecutor testified to during the writ hearing in these cases.

        We have also recently discovered that in January 1999, Hardeman received assistance from the
        State in one of his earlier criminal cases prior to providing testimony for the State. More
        specifically, Hardeman was released from the Dallas County Jail at the direction of Officer
        Penrod in order to assist law-enforcement in a separate murder investigation. Our office is
        continuing to investigate Hardeman's role in the investigation and prosecution of the murder
        case. In the meantime, we are attaching relevant copies ofHardeman's DA trial file.

2. Undisclosed Impeachment Evidence Pertaining to ID witness:

Both the DPD investigative file and the DA trial file contain information that a witness identified Allen
in a photo lineup as the person who attempted to use the complainant's stolen credit card shortly after the
murder. The trial prosecutor's notes specifically indicate that the prosecutor intended to call the witness
to testify in Mozee's first trial. On the first day of Mozee's trial, June 26, 2000, the trial prosecutor even
documented that Judge Dean "swore the witness in." However, the witness was never called to testify in
either trial and there is nothing recorded in the DA trial file indicating why the witness did not testify-
nor is there any indication that the trial prosecutor disclosed to the defense why the witness was not
called by the State.

We recently located and interviewed the witness. According to the witness, the witness appeared in
court and met with who he believes was the trial prosecutor. However, after being shown two photo
lineups and after picking who he believes was the "wrong person," both times the witness was told he
was no longer needed and was subsequently released from the courthouse. Attached to this letter are
copies of the trial prosecutor's notes regarding this witness.




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
Letter to Mr. Gary Udashen and Ms. Nina Morrison
December 9, 2015
Page 3 of3

As previously mentioned, we are continuing to investigate these cases. Should any additional
information come to light, this notice will be promptly supplemented. In the meantime, please let me
know if you have any questions.



  ik_CLCIA CUMMu"DEF. ATTY.:

RECOMMENDATION   FINAi.DATE ASST. D.A.

woM150           II   4- -'16'
    ( J9-i-O




                        \'
                      ~0.:~-­
                                 '\-~'16-tc-\::   l,A!
                                  (,, u   't'f' "'\
                           '?r5%                      ~o\1S-i11
                                     ---:>;A~.5.
ff.
l;S
1~
'           '


ll. .
 j.j,/
.  . ' .'   -




                      -_:.•.




I
!
1 ·-..a
l -1,.',
l~
    '




                t.:
'




    6('J.4 ~-    (fr) 17 .;i, -'{d..3 - 7'3 11
                 (?..!) ~t'( - !'{8 - 4 f<>P
                (Su.-) ''(lA-"(1 '/-   '1!11